Citation Nr: 1547359	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  10-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Waco, Texas VA Regional Office.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The issue of service connection for bilateral hearing loss (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed February 2008 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, based essentially on findings that there was no evidence of a current disability.  No new and material evidence was received within one year of the decision.

2.  Evidence received since the February 2008 rating decision includes the Veteran's sworn testimony that he worked in the motor pool and on generators and was exposed to loud noises in service, he used hearing protection but experienced frequent tinnitus due to his duties sometimes lasting all day, he has to watch people's lips when he speaks to them because he sometimes cannot hear them, he has difficulty hearing voices in a group, he cannot hear high pitch tones and voices, and he did not have hearing loss prior to service; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.




CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the benefit sought on appeal (reopening the claim of service connection) is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A February 2008 rating decision denied the Veteran service connection for bilateral hearing loss, based essentially on findings that there was no evidence of a current disability.  No new and material evidence was received within one year following the decision.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic disabilities, such as organic diseases of the nervous system (including sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the February 2008 rating decision included the Veteran's STRs, VA treatment records, and lay statements from the Veteran.  

The Veteran's STRs show that the Veteran had hearing loss upon entering service.  On November 1976 service enlistment examination, the summary of defects and diagnoses included defective hearing, and the examiner noted that the Veteran was diagnosed with hearing loss at age 11; audiometric findings showed high frequency hearing loss at 4000 Hertz.  The Veteran participated in a hearing conservation program and was issued hearing protection.  On October 1980 service separation examination, the summary of defects and diagnoses included decreased hearing; audiometric findings showed a high frequency hearing loss at 3000 and 4000 Hertz.  The Veteran's service records show that his MOS in service was wheeled vehicle mechanic and power generation mechanic.

On October 2007 VA treatment, audiogram test results showed moderately severe sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.

Evidence received since the February 2008 rating decision consists essentially of VA treatment records and examinations, and lay statements and hearing testimony, indicating that the Veteran has a longstanding history of hearing loss which he maintains began during service.  

On July 2009 VA examination, the Veteran reported military noise exposure of working as a generator mechanic; he reported no postservice noise exposure.  He reported that he first noticed bilateral tinnitus in the military but tries to ignore it.  The diagnosis was bilateral sensorineural hearing loss, normal to profound, with tinnitus.  The examiner opined that tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner noted that hearing loss was present at the Veteran's entrance to the military, and subsequent hearing tests during service show threshold shifts to better hearing and then worse again.  The examiner opined that the Veteran's hearing loss was less likely as not (50/50 probability) permanently aggravated by noise exposure in the military.  The examiner stated that the hearing tests in the Veteran's STRs show thresholds varying by up to 20 decibels in the high frequencies and opined that this is not a usual finding, especially since the initial audiogram shows worse hearing than subsequent tests after noise exposure.  The examiner also noted there is almost no change in hearing thresholds in the left ear from entrance to service to the time of examination.

On October 2010 VA examination, the Veteran reported that his tinnitus started in the first year of his military service and he has noticed it ever since then.  The diagnosis was bilateral sensorineural hearing loss, normal to profound, with tinnitus.  The examiner opined that the tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner further opined that the Veteran's tinnitus is as least as likely as not (50/50 probability) caused by or a result of noise exposure in the military.  The examiner stated that hearing loss was present at the Veteran's entry to service but the Veteran stated he did not have tinnitus until after being in the military for several months and that it has been ongoing ever since.  The examiner opined that it is possible the tinnitus was brought on by the noise exposure during service.

At the July 2015 Board hearing, the Veteran testified that he worked in the motor pool and on generators and was exposed to loud noises.  He testified that he performed generator tests two to three times per day and worked on track vehicles in an artillery unit.  He testified that he used hearing protection but experienced frequent tinnitus due to his duties, sometimes lasting all day.  He testified that he has to watch people's lips when he speaks to them because he sometimes cannot hear them, and he has difficulty hearing voices in a group; he cannot hear high pitch tones and voices.  He testified that he did not have hearing loss prior to service.

Additional VA treatment records include no additional information regarding date of onset or etiology of the Veteran's hearing loss disability.

Because service connection for bilateral hearing loss was denied in February 2008 based on findings that there was no evidence of a current disability, for evidence to be new and material in this matter, it would have to relate to such findings.  38 U.S.C.A. § 1131.

The VA examinations reflecting a current diagnosis of bilateral hearing loss and the Veteran's testimony that he did not have hearing loss prior to service is new and is material evidence.  Consequently, the Veteran has offered evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  It is now well-established that the standard for reopening is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim of service connection for bilateral hearing loss may be reopened.

ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).

The medical opinions of record are conflicting in that the Veteran's tinnitus is attributed to both his hearing loss and his noise exposure in service, but they do not allow for the possibility that a pre-existing hearing loss was aggravated by the Veteran's service.  Based on these opinions, the Veteran was granted service connection for tinnitus yet denied for bilateral hearing loss.  Another examination to secure an adequate medical nexus opinion is necessary.  

Additionally, relevant VA evaluation or treatment records may be outstanding.  As noted above, VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for hearing loss.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an audiologist to determine the nature and likely etiology of his bilateral hearing loss, and in particular whether or not any was aggravated by his service.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Is it as least as likely as not (50% probability or better) that any current hearing loss disability is related to the defective hearing documented in service?

(b) If the answer to (a) is yes, considering that the Veteran's hearing was noted to be defective upon entrance into service, does the evidence indicate that there was an increase in severity of the defective hearing during service?  In providing this opinion, the examiner should closely examine all the evidence of record, to include the audiometric testing results from the Veteran's service separation examination.  If there was an increase in severity during service, is there clear and unmistakable evidence that such increase was due to the natural progression of the disability?

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


